Citation Nr: 1014527	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for lumbar 
strain effective prior to July 31, 2009.  

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain effective as of July 31, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & spouse




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1998 to March 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia and in December 2009 by the RO in 
Seattle, Washington.  These decisions respectively assigned 
the initial noncompensable rating prior to July 31, 2009 and 
the 10 percent thereafter, from which the Veteran now seeks 
an increase.  Jurisdiction of the appeal remains with the RO 
in Seattle, Washington.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Seattle, Washington in 
March 2010 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

The Board notes that in a December 2009 telephone 
communication with VA, the Veteran expressed dissatisfaction 
with the July 2009 effective date assigned for the increased 
rating granted during the pendency of this appeal.  The 
Veteran essentially argues that the higher 10 percent rating 
awarded should be effective as of the date of service 
connection.  See VA Form 21-0820, December 2009.  Therefore, 
the claim of an effective date prior to July 2009 for the 
grant of a 10 percent rating for the service-connected lumbar 
strain is referred back to the RO for appropriate action.




FINDINGS OF FACT

1.  Prior to July 31, 2009, the Veteran's service-connected 
lumbar strain was primarily manifested by subjective 
complaints of intermittent pain that did not require 
medication for treatment.  The only impairment observed upon 
physical examination was a complaint of back pain during hip 
rotation.  

2.  As of July 31, 2009, the Veteran exhibited pain on 
lumbosacral range of motion, and localized tenderness of the 
lower back area that did not result in abnormal gait or 
abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for lumbar 
strain are not met prior to July 31, 2009.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5237 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for lumbar strain are not met as of July 31, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

Due to the nature of this claim regarding the Veteran's 
lumbar strain, as it is specifically an appeal of the initial 
rating assigned in conjunction with the grant of service 
connection, adequate notice was not delivered prior to the 
initial assignment of the rating.  However, once service 
connection is granted, the claim is substantiated and prior 
notice defects are rendered non-prejudicial.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Thus, VA's duty to notify 
with respect to this claim has been satisfied.

Nonetheless, in July 2009, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for a higher initial rating.  This notice provided the 
Veteran with the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The notice letter also provided the 
text of the General Rating Formula for Diseases and Injuries 
of the Spine, notifying the Veteran of the criteria by which 
her disability is evaluated. 

VA also has a duty to assist the Veteran with respect to her 
claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran was 
medically evaluated in conjunction with her claim and the 
Board finds that the examinations provided to the Veteran are 
adequate for rating purposes as they include objective 
evidence clearly reflecting the level of disability 
experienced by the Veteran and adequately address the rating 
criteria.  The duty to assist has been fulfilled.

Disability Evaluation

The Veteran seeks a higher initial evaluation for her 
service-connected lumbar strain.  Disability evaluations are 
determined by application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods are available based on the facts found 
during the appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In the present case, the symptoms of the 
Veteran's service-connected disability have remained 
relatively constant within the two staged periods already 
assigned, and the Board finds no need for any additional 
stages.  

Service connection was established for lumbar strain by 
rating decision issued in January 2006 and initially 
evaluated as noncompensably disabling under DC 5237.  The 
Veteran disagreed with the initial rating assigned.  
Thereafter, during the pendency of the Veteran's appeal, the 
RO granted an increased evaluation for the service-connected 
lumbar strain from zero percent to ten percent.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status.

The rating criteria addressing DC 5237 for lumbosacral or 
cervical strain are included in the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
DC 5237 (2009).  Excluding the criteria related to the 
nonservice-connected cervical spine, the Rating Formula 
provides a 10 percent disability rating for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or  abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss  
due to pain and weakness causing additional disability beyond  
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

This Veteran was initially afforded a VA Compensation and 
Pension examination of the spine in August 2005.  The Veteran 
reported pain in her back near her tailbone that "comes and 
goes."  She reported feeling some numbness of the legs on 
some occasions when she lies on her back in bed.  The Veteran 
reported taking no medication for her back pain.  She 
described flare-ups occurring about two to three times per 
year, usually after house or yard work.  During a flare-up, 
she uses heat on her back and rests, although she did not 
report any additional limitations during flare-ups.  The 
Veteran did not use a back brace or any other assistive 
device, and she did not identify any restriction on the 
distance or duration of time that she could walk.  VA 
examination, August 2005.  

Upon examination, the examiner found that she did not have 
muscle spasm or tenderness upon palpation.  Full range of 
motion without pain was demonstrated.  There was no 
additional limitation seen upon repetitive motion and the 
Veteran did not experience any leg numbness during the 
examination.  Gait, lumbar spine x-rays, and neurologic 
reflexes were all described as normal.  Other than the 
Veteran's subjective history of intermittent low back pain, 
the only impairment noted upon examination was back pain 
occurring during rotation of the hips in a portion of the 
examination dedicated to a separate claim regarding the hips.  
The rendered diagnosis was mild chronic lumbar strain that 
does not require medication.  VA examination, August 2005.  

The Veteran's self-reported history of intermittent low back 
pain is also recorded in her VA treatment records, although 
prior to July 2009 she is typically shown to be without 
current complaint when seen by treatment providers.  For 
example, in June 2005 at an initial primary care physician 
visit to enroll in VA care, the Veteran denied symptoms of 
lumbosacral joint pain and demonstrated no tenderness upon 
palpation.

Thereafter, on July 31, 2009, the Veteran was afforded an 
additional VA spine examination.  At this time she reported 
constant severe pain that starts in the low back and travels 
to the hip area, exacerbated by physical activity.  She 
reported pain relief upon rest and use of NSAIDS 
(nonsteroidal anti-inflammatory drugs).  Upon flare-ups she 
described limitation of motion such as difficulty in bending, 
lifting, walking or sitting for prolonged periods of time.  
VA examination, July 2009.  

Upon examination, her posture and gait were within normal 
limits with a steady walk that did not require any assistive 
device.  There was no evidence of radiating pain on movement.  
Muscle spasm was absent and spinal contour was preserved.  
There was no ankylosis, weakness or guarding of movement.  
Full range of motion, with some pain in flexion, extension, 
and bilateral flexion was noted.  There was no additional 
degree of limitation upon repetitive motion.  In contrast to 
the prior examination and treatment evidence however, the 
July 2009 examiner noted tenderness upon examination of the 
lower back area.  Nonetheless, neurological examination and 
lumbar spine x-ray findings remained within normal limits.  
There were no sensory, motor, or reflex deficits noted.  The 
examiner found no signs of lumbar intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
The diagnosis remained mild chronic lumbar strain.  Id.  

Subsequently, in VA treatment records, tenderness to 
palpation of the low lumbar spine area is again noted during 
a treatment visit in August 2009.  At that time, the Veteran 
denied radiation, numbness or tingling.  There was no 
tenderness or muscle spasm on palpation in September 2009 and 
lessening pain, in both severity and frequency, was noted 
during physical therapy provided from September to November 
2009.  VA treatment record. 

In consideration of the foregoing, as no limitation of motion 
of the thoracolumbar spine was demonstrated upon examination, 
evaluations at 50 and 100 percent are precluded as these 
ratings provide exclusively for evaluation based upon 
ankylosis, which is fixation or the absence of movement of a 
given joint.  See VA examinations, July 2009 & August 2005; 
see also Dorland's Illustrated Medical Dictionary 94 (31st 
ed. 2007) (defining ankylosis).  Similarly, a 40 percent 
evaluation is not warranted as this is dependent upon 
ankylosis or forward flexion of 30 degrees or less.  
38 C.F.R. § 4.71a supra. 

In fact, in the present case, the Veteran has not been shown 
to have less than full forward flexion of the thoracolumbar 
spine at any time.  Furthermore, although the report of an 
August 2005 VA examination does not appear to record the 
measurement of extension of the thoracolumbar spine, in the 
context of the remainder of that examination report, and 
considering the full range of motion recorded in July 2009, 
there is no indication that the Veteran has ever had less 
than full combined range of motion.  Instead, by her own 
admission, the Veteran's primary limiting factor is pain, 
rather than limitation in range of motion manifested by her 
lumbar strain.  See Board hearing transcript, March 2010; VA 
examinations supra.  As such, the Board finds that the only 
potentially applicable rating criteria for the Veteran's 
service-connected spine condition are those that do not rely 
upon limitation of motion, i.e. those at 20 percent based 
upon muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, or those at 10 
percent based upon muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  Id.  

Here, the Veteran has explicitly been shown not to have 
muscle spasm, guarding, abnormal gait, or abnormal spinal 
contour.  VA examinations supra.  Instead, she is found to 
have localized tenderness upon palpation of the lower back, 
but not before July 2009.  Therefore, on this basis, the 
Board finds that the Veteran meets the schedular criteria for 
a 10 percent rating effective as of the first notation of 
localized tenderness upon palpation on July 31, 2009, and not 
before.  As of July 31, 2009, the Board finds that the 
severity of the Veteran's low back disability does not 
warrant a rating in excess of 10 percent.  In fact, 
subsequent physical therapy treatment records show some 
improvement in the severity and frequency of the Veteran's 
back complaints, but the Board will not disturb the existing 
rating at this time.    

Despite some subjective complaints of occasional neurological 
symptoms such as numbness of the legs, there is no evidence 
of associated objective neurologic abnormality.  VA 
examinations supra.  Therefore, a separate rating for 
neurologic symptoms is not warranted at any time during the 
appellate period.  38 C.F.R. § 4.71a, DC 5237, Note (1).   
Furthermore, although constant severe pain is described in 
the July 2009 VA examination report, this is inconsistent 
with the remainder of the evidence of record, including the 
Veteran's sworn testimony before the undersigned in March 
2010.  At that time, the Veteran reported that her low back 
pain, described as "pinching," may occur on a daily basis 
during certain activities, but that it is not "constant as 
in all day long."  Board hearing transcript, March 2010.  
The Veteran also describes her symptoms as "discomfort" 
that requires her to adjust her position when driving.  Id.  
Based upon the entirety of the record, the Board does not 
find that a higher rating is warranted based upon 
consideration of functional loss beyond that contemplated by 
the above-described rating criteria.  DeLuca v.  Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In all, the 
Board finds no basis for ratings higher than the staged 
ratings already assigned.  

Lastly, in reaching the above decision, potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions regarding extraschedular ratings.  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009); see also Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for 
extraschedular rating warranted only where level of 
disability is not contemplated by rating schedule and 
disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at 
the same time that the Veteran is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for  TDIU is not raised by the record as the 
evidence fails to show that the Veteran is unemployable.  In 
this regard, the Veteran reports that she has not worked 
outside of the home since marriage to her husband.  Board 
hearing transcript supra.  She is a pastor's wife and reports 
that she is able to assist her husband in his church duties 
without significant difficulty.  See VA examination, August 
2005.  Furthermore, the Veteran has not asserted that she is 
unable to seek or maintain gainful employment due to her 
lumbar strain.  Therefore, the Board finds that no further 
consideration of TDIU is warranted at this time.

The Board has considered applicability of the benefit of the 
doubt doctrine in this case.  38 U.S.C.A. § 5107 (West 2002 
); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 C.F.R. § 4.3 (2009).  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
higher initial evaluation than the staged ratings already 
assigned for her service-connected lumbar strain.  As such, 
the doctrine is not applicable in the instant appeal and her 
claim must be denied.  


ORDER

An initial compensable rating for lumbar strain effective 
prior to July 31, 2009 is denied.  

An initial rating in excess of 10 percent for lumbar strain 
effective as of July 31, 2009 is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


